Citation Nr: 0402998	
Decision Date: 02/02/04    Archive Date: 02/11/04

DOCKET NO.  96-30 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a higher initial evaluation for arthritis of 
the left ankle, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION

The veteran served on active duty from February 1941 to July 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which granted service connection for a 
disability of the left ankle as secondary to a service 
connected disability of the left knee.  A 10 percent rating 
evaluation for arthritis of the left ankle was assigned.  
Following a June 2000 Board remand, the RO increased the 
initial rating to 20 percent for the service connected left 
ankle condition.  The appeal for a higher rating continues.


FINDING OF FACT

The veteran has marked limitation of motion of his left ankle 
without evidence of ankylosis.

CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 20 
percent for a left ankle disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Code 
5271 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

On January 1996 VA joint and general medical examinations, it 
was noted that the veteran had multiple joint complaints.  
Examination of the ankles showed dorsiflexion to 0 degrees 
and plantar flexion to 30 degrees with normal eversion and 
inversion.  The diagnoses included traumatic arthritis of the 
left ankle.  The examiner commented that the combination of 
knee disabilities, pes planus, and a shortened fibula 
contributed to the injuries of the lower extremities.

On a March 2001 VA joint examination, the veteran reported 
that he had left ankle pain since his military service which 
had progressively increased.  He denied swelling, and said 
that the pain was exacerbated by walking long distances and 
alleviated by rest and elevation.  He also stated he had 
developed recent swelling, but no significant limitation of 
motion.  Examination showed full range of motion with no 
swelling.  The diagnosis was history of chronic left ankle 
pain, most likely secondary to degenerative arthritis.  In an 
addendum to the examination report, the examiner added that 
x-rays were unremarkable except for a mild spur on the 
anterior portion of the left talus bone.

On a November 2002 VA joint examination, the veteran reported 
that he had left ankle pain associated with weakness, 
stiffness, giving way and fatigability.  The veteran walked 
with a limp secondary to left knee and ankle pain.  
Examination showed dorsiflexion to 5 degrees with normal 
being 20 degrees and plantar flexion to 40 degrees with 
normal being 45 degrees.  There was no obvious ankle 
instability.  The impression was degenerative arthritis of 
the left ankle with loss of mobility, function and a 
significant rise in the veteran's perceived pain.

Extensive VA and private medical treatment records notes 
multiple medical problems, but contain no findings 
specifically related to degenerative arthritis of the left 
ankle.

II.  Analysis

Through correspondence, the rating decision, the statement of 
the case, and the supplemental statements of the case, and in 
particular a May 2003 letter, the RO has notified the veteran 
of the information and evidence necessary to substantiate the 
claim, the information and evidence that VA would seek to 
provide, and the information and evidence the appellant was 
expected to provide.  In addition, the RO asked the veteran 
to submit any evidence in his possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Relevant medical records have been obtained to the extent 
possible and VA examinations have been provided.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate codes for the specific joint or joints involved.  
If the limitation of motion is noncompensable, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Code 5003.

The rating code for limitation of motion of the ankle states 
that marked limitation of motion of the ankle is evaluated as 
20 percent disabling.  38 C.F.R. § 4.71a, Code 5271.

The veteran has had three VA compensation examinations to 
assess his left ankle condition.  The most recent examination 
demonstrated the most severe symptoms.  On that examination, 
the veteran had dorsiflexion of the left ankle to 5 degrees 
and plantar flexion to 40 degrees with no ankle instability.  
Such findings represent no more than marked limitation of 
motion of the ankle joint.  (The average normal range of 
motion of the ankle is from 20 degrees of dorsiflexion to 45 
degrees of plantar flexion. 38 C.F.R. § 4.71, Plate II.)  For 
the next higher rating the veteran would have to have 
ankylosis of the ankle joint.  38 C.F.R. § 4.71a, Code 5270.  
There is nothing in the record to suggest ankylosis.

Even when the effects of pain on use or during flare-ups is 
considered, the functional impairment noted on the VA 
examinations is comparable to no more than marked (20 
percent) limitation of motion of the left ankle, and does not 
more nearly approximate ankylosis. 38 C.F.R. §§ 4.7, 4.40, 
4.45; Deluca v. Brown, 8 Vet. App. 202 (1995).

As the preponderance of the evidence is against the claim for 
a higher initial rating for a left ankle disability, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

An initial rating greater than 20 percent for the veteran's 
service-connected left ankle disability is denied.



	                        
____________________________________________
	J. E. Day 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



